DETAILED ACTION

Response to Amendment
Applicant’s arguments with respect to claims 8, 10 and 12-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8, 10 and 12-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hwang (US Pub. 2017/0019864).
Regarding claim 8, Hwang discloses a terminal comprising: 
a receiver that receives information on a report instruction for power reduction information of transmit power in a plurality of carriers by RRC signaling (par.0169 “CCs”, RRC”, par.0193 “PEMAX value….through RRC signaling…..the offset values can be the maximum power reduction MPR value…..A-MPR…..P-MPR”); and 
a processor that performs a report for the power reduction information based on a value included in the information on the report instruction (par.0191-192), wherein 
the information on the report instruction includes information on timing for the report for the power reduction information, the information on timing indicating a number of subframes (par.0191 “a subframe i with respect to a serving cell c”), at the timing for the report (par.0340-0344), the report is triggered by performing power reduction of a value that is more than the value (par.0352, 0383), and 
the processor performs the report that is triggered (par.022).
Regarding claims 10 and 16, Hwang discloses the power reduction information indicates a value of a power management maximum power reduction (MPR) (par.0193 “PEMAX value….through RRC signaling…..the offset values can be the maximum power reduction MPR value…..A-MPR…..P-MPR”).  
Regarding claim 12, Hwang discloses a radio communication method in a terminal, comprising: 
receiving information on a report instruction for power reduction information of transmit power in a plurality of carriers by RRC signaling (par.0169 “CCs”, RRC”, par.0193 “PEMAX value….through RRC signaling…..the offset values can be the maximum power reduction MPR value…..A-MPR…..P-MPR”); and 
performs a report for the power reduction information based on a value included in the information on the report instruction (par.0191-192), wherein 
the information on the report instruction includes information on timing for the report for the power reduction information, the information on timing indicating a number of subframes (par.0191 “a subframe i with respect to a serving cell c”), at the timing for the report (par.0340-0344), the report is triggered by performing power reduction of a value that is more than the value (par.0352, 0383), and 
performs the report that is triggered (par.022).
Regarding claim 13, Hwang discloses everything as claim 8 above.  More specifically, Hwang discloses a base station comprising a transmitter and a processor (par.0437).
Regarding claim 14, Hwang discloses everything as claims 8 and 13 above.  
Regarding claim 15, Hwang discloses the report includes the power reduction information for each carrier of the plurality of carriers (par.0427).  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Tu Nguyen whose telephone number is (571)272-7883.  The examiner can normally be reached on 8AM-5PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 or mailed to:
Commisioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to
Customer Service Window
Randolph Building
401 Delany Street
Alexandria, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

	/TU X NGUYEN/           Primary Examiner, Art Unit 2642